Citation Nr: 0800560	
Decision Date: 01/07/08    Archive Date: 01/22/08

DOCKET NO.  06-33 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.


WITNESSES AT HEARING ON APPEAL

Appellant, O.P., and J.A.




INTRODUCTION

The veteran had service in the Special Philippine Scouts from 
August 1946 to May 1949.  He died in November 2004.  The 
appellant (also referred to as "claimant") is his surviving 
spouse. 

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2005 letter decision and a March 2006 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, the Republic of the 
Philippines.  

The appellant appeared at the RO in Manila, Republic of the 
Philippines, and testified at a videoconference personal 
hearing in November 2007 before the undersigned Acting 
Veterans Law Judge in Washington, DC.  This case has been 
advanced on the Board's docket.  See 38 U.S.C.A. §7107 (West 
2002 & Supp. 2007); 38 C.F.R. § 20.900(c) (2007). 


FINDINGS OF FACT

1.  The veteran died in November 2004; the Certificate of 
Death lists the immediate cause of death as acute myocardial 
infarction, due to the underlying cause of hypertension, with 
minimal pulmonary tuberculosis and bronchial asthma listed as 
other significant conditions contributing to death.  

2.  At the time of the veteran's death, service connection 
had not been established for any disability; and the medical 
evidence does not show cardiovascular disease within one year 
of service separation, or tuberculosis within three years of 
service separation.  

3.  The weight of the competent medical evidence demonstrates 
that the veteran's death was not substantially or materially 
caused by his active service.

4.  The evidence in the file shows that, at the time of the 
veteran's death in November 2004, there were no periodic 
monetary benefits that were due and unpaid. 


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1310, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.312 (2007).

2.  The criteria for accrued benefits have not been met.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5121 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159,  3.1000 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 
2000, the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the duty to notify was satisfied by way of letters sent 
to the appellant in February, April, and August 2005, and 
August 2006, that fully addressed all four notice elements.  
The letters informed the appellant of what evidence was 
required to substantiate the claims, and of the appellant's 
and VA's respective duties for obtaining evidence, and asked 
the appellant to submit evidence and/or information in her 
possession to the AOJ.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, in a September 2007 letter, the appellant was 
provided with notice of the type of evidence necessary to 
establish an effective date, if service connection for the 
cause of the veteran's death were granted on appeal.  
Although the September 2007 letter notice was not followed by 
a readjudication of the claims, because these claims are 
being denied in this Board decision, no effective date will 
be assigned.  Thus, the Board finds that there can be no 
possibility of any prejudice to the claimant under the 
holding in Dingess.  The appellant has not alleged any 
prejudice with respect to the timing of the notification, nor 
has any been shown. 

VA has a duty to assist the claimant in the development of 
the claim.  This duty includes assisting an appellant in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that in this case all necessary development has 
been accomplished.  The evidence of record includes the death 
certificate, private medical records, service personnel 
records, the appellant's statements, and the appellant's and 
others' personal hearing testimony.  At the personal hearing 
in November 2007, the appellant was provided an opportunity 
to set forth her contentions.  

The Board notes that the veteran's service medical records 
are not available for review, and the National Personnel 
Records Center reported that the veteran's records may have 
been destroyed in a fire at the Records Center in 1973.  
Attempts by VA to secure the records were unsuccessful.  The 
RO informed the appellant that the veteran's service medical 
records may have been destroyed in the 1973 fire, and 
instructed her to submit a completed Request for Information 
Needed to Reconstruct Medical Data form (VA Form 13055).  The 
record reflects that the appellant completed and submitted a 
VA Form 13055.  

The record does not otherwise indicate that any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  For these reasons, the Board finds that VA 
has fulfilled the duty to notify and assist, so that it can 
consider the merits of this appeal without prejudice to the 
appellant.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

With regard to the claim for accrued benefits, a review of 
VA's duty to notify and assist is not necessary regarding the 
accrued benefits claim because there is no legal basis for 
the claim.  See Dela Cruz, 15 Vet. App. at 149; Mason v. 
Principi, 16  Vet. App. 129 (2002); see also VAOPGCPREC 5-
2004.   Because no reasonable possibility exists that further 
notice or assistance would aid in substantiating this claim, 
any deficiencies of notice or assistance are rendered moot.   
See  38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (compliance with the duty to notify and 
assist is not required if no reasonable possibility exists 
that any notice or assistance would aid the appellant in 
substantiating the claim).  

Service Connection for the Cause of Death
 
Service connection for the cause of the veteran's death may 
be granted if a disorder incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see 
Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  A service-
connected disability will be considered as the principal 
(primary) cause of death when such disability, singly or 
jointly with some other conditions, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b); see Ashley v. Brown, 
6 Vet. App. 52, 57 (1993).  A contributory cause of death is 
inherently one not related to the principal cause.  In 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially, that it combined to cause death, 
or that it aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c); see Schoonover v. Derwinski, 3 
Vet. App. 166, 168-69 (1992).  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c). 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

Additionally, service incurrence will be presumed for 
cardiovascular disease, including hypertension, if manifest 
to a compensable degree within one year after active service.  
Service incurrence will be presumed for tuberculosis, if 
manifest to a compensable degree within three years after 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  The nexus requirement may be satisfied by 
evidence that a chronic disease subject to presumptive 
service connection was manifest to a compensable degree 
within the prescribed period.  See Traut v. Brown, 6 Vet. 
App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. App. 36, 43 
(1993).  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the appellant's claim for service connection for the cause of 
the veteran's death.  In this case, the veteran died in 
November 2004 at the age of 76.  The Certificate of Death 
lists the immediate cause of death as acute myocardial 
infarction, due to the underlying cause of hypertension, with 
minimal pulmonary tuberculosis and bronchial asthma listed as 
other significant conditions contributing to death. 

The appellant contends generally that service connection is 
warranted for the cause of the veteran's death.  In writing 
and in personal hearing testimony, the appellant indicated 
that the cause of the veteran's death was pulmonary 
tuberculosis, asthma, hypertension, acute myocardial 
infarction, and old age.  The appellant contends that, due to 
the veteran's financial situation, he was unable to afford 
medical care and hospitalization.    

At the time of the veteran's death, service connection had 
not been established for any disability.  The medical 
evidence does not show cardiovascular disease, including 
hypertension, within one year of service, or tuberculosis 
within three years of service separation.  38 C.F.R. 
§§ 3.307, 3.309. 

Private treatment records include a May 2005 Medical 
Certificate from Urdaneta Sacred Heart Hospital, Dr. Tinazam, 
that show diagnoses of Koch's and myocardial ischemia.  
Treatment records dated in October and November 2004 show 
complaints of coughing and chest pain, a diagnosis of acute 
bronchitis, myocardial ischemia, a tentative diagnosis of 
pneumonia, and X-ray findings of infiltrates in the right 
upper lobe interpreted to be active minimal pulmonary 
tuberculosis of the right upper lobe.

The Board notes that the veteran's service medical records 
appear to have been destroyed in a 1973 fire at the National 
Personnel Records Center.  The Board recognizes that in such 
cases there is a heightened obligation to assist the 
appellant in the development of the case, a heightened 
obligation to explain findings and conclusions, and a 
heightened duty to consider carefully the benefit of the 
doubt rule in cases, such as in this situation, in which 
records are presumed to have been or were destroyed while the 
file was in the possession of the government.  See Washington 
v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also 
Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) citing 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The record 
reflects that the appellant completed and submitted a 
Information Needed to Reconstruct Medical Data form (VA Form 
13055); however, the dates of treatment indicated on that 
form do not show in-service symptoms, treatment, or 
diagnosis.  The appellant has not otherwise contended that 
the veteran suffered any specific injury or disease in 
service to which any terminal disabilities could be related 
by competent medical evidence. 

The weight of the evidence demonstrates that the veteran's 
diagnosed lung disorders of minimal pulmonary tuberculosis 
(Koch's pulmonary) and bronchial asthma, and cardiovascular 
disorders, including findings of myocardial ischemia, 
diagnosis of acute myocardial infarction, and diagnosis of 
hypertension, were first shown many years after service, and 
are not related to service.  The appellant testified at the 
November 2007 personal hearing that she married the veteran 
in 2002, and had known him about three years prior to that 
date.  She testified that the veteran complained of 
difficulty sleeping, coughing, and dizziness.  At the 
personal hearing, the appellant indicated that she believed 
that these symptoms were related to the veteran's military 
service.  Because the appellant only knew the veteran for 
approximately five years prior to his death, she did not 
observe the veteran in service, or after service for decades, 
and only observed the veteran's symptoms for a few years 
prior to his death.  The other witnesses at the personal 
hearing testified that, although they knew the veteran from 
service, they did not know if the veteran had pneumonia or 
hypertension. 

On the medical question of relationship of the veteran's 
cardiovascular or lung diseases to service, private medical 
evidence of record does not relate any of the veteran's 
disorders to his active duty service.  The weight of the 
competent medical evidence of record demonstrates that the 
diagnosed causes of the veteran's death, including acute 
myocardial infarction, due to the underlying cause of 
hypertension, with minimal pulmonary tuberculosis and 
bronchial asthma, are not related to any injury or disease 
during active duty service.  

On the medical question of relationship of the veteran's 
cardiovascular or lung diseases to service, the appellant is 
competent to testify as to any symptoms she observed the 
veteran experience at any time, or that the veteran described 
to her; however, as a lay person, the appellant is not shown 
to possess the medical training and expertise necessary to 
render a medical opinion.  For this reason, any assertions by 
the appellant that the veteran's cardiovascular or lung 
diseases or death were related to his active military service 
do not constitute medical evidence of a nexus between the 
cause of the veteran's death and any injury or disease during 
his active duty service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

For these reasons, the Board finds that a preponderance of 
the evidence is against the appellant's claim for service 
connection for the cause of the veteran's death, and the 
claim must be denied.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102. 

Accrued Benefits

Applicable law and regulations provide that, upon the death 
of a veteran or beneficiary, periodic monetary benefits to 
which that individual was entitled at death under existing 
ratings or decisions, or those based on evidence in the file 
at the date of his/her death (accrued benefits) and due and 
unpaid shall, upon the death of such individual, be paid to 
the specified beneficiaries, the first of which is the 
veteran's spouse.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 
3.1000(a).  

The appellant generally referred to benefits due from the 
veteran.  For example, in her notice of disagreement, the 
appellant referred to benefits that the veteran did not 
receive, and requested VA to pay her back housebound 
benefits.  At the personal hearing in November 2007, the 
appellant did not submit any testimony regarding the issue of 
accrued benefits.  

In this case, the evidence in the file shows that, at the 
time of the veteran's death, there were no periodic monetary 
benefits that were due and unpaid.  Because the facts of this 
case are not in dispute and the law is dispositive, the claim 
for accrued 


benefits will be denied because of the absence of legal 
merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Because the basis for denial of this claim is lack 
of entitlement under the law, the benefit of the doubt 
doctrine is not for application.  See 38  U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55  
(1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.

The appeal for accrued benefits is denied.


____________________________________________
Jeffrey Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


